                                                     Notice Recipients
District/Off: 0209−2                         User: admin                            Date Created: 7/12/2021
Case: 2−19−20905−PRW                         Form ID: noe362                        Total: 19


Recipients of Notice of Electronic Filing:
aty         Charles J. Sullivan        csullivan@bsk.com
aty         Eric John Ward          eward@wardgreenberg.com
aty         Grayson T. Walter          gwalter@bsk.com
aty         Ilan D Scharf        ischarf@pszjlaw.com
aty         Ingrid S. Palermo         ipalermo@bsk.com
aty         James R Marsh          jamesmarsh@marsh.law
aty         Kathleen Thomas           kat@tlclawllc.com
aty         Leander Laurel James, IV           ljames@jvwlaw.net
aty         Michael Finnegan           mike@andersonadvocates.com
aty         Mitchell Garabedian          mgarabedian@garabedianlaw.com
aty         Nathaniel Foote         nate@vca.law
aty         Russell Webb Roten           RWRoten@duanemorris.com
aty         Siobhain Patricia Minarovich           siobhain.minarovich@rivkin.com
aty         Stephen A. Donato           sdonato@bsk.com
aty         Steve Phillips        sphillips@p2law.com
aty         Timothy Patrick Lyster          tlyster@woodsoviatt.com
                                                                                                               TOTAL: 16

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          The Diocese of Rochester       1150 Buffalo Road        Rochester, NY 14624
pr          Lisa M. Passero        The Diocese of Rochester      1150 Buffalo Road       Rochester, NY 14624
smg         Office of the U.S. Trustee     100 State Street, Room 6090       Rochester, NY 14614
                                                                                                               TOTAL: 3




        Case 2-19-20905-PRW, Doc 1212-4, Filed 07/12/21, Entered 07/12/21 14:32:05,
                   Description: NOE 362 Motion: Notice Recipients, Page 1 of 1
